GOVERNMENT DATA: PROPERTY APPRAISALS: Data Practices classification of property
appraisals done for purposes of acquisition discussed. Minn. Stat. §§ 13.44, 117.036 (Supp.
2003).

                                                                                              852
                                                                              (Cr. Ref. 817, 851)


                                         April 13, 2004




Carol Molnau
Lt. Governor/Commissioner
Minnesota Department of Transportation
395 John Ireland Boulevard
St. Paul, MN 55155-1899

Dear Commissioner Molnau:

       Thank you for your letter dated March 9, 2004.

                                   FACTS AND BACKGROUND

        You state that a newspaper reporter recently requested from the Minnesota Department of
Transportation (MnDOT) copies of all appraisals held by MnDOT pertaining to certain parcels
of property that were in the process of being acquired by MnDOT through eminent domain
procedures. The reporter was not an owner of any of the land in question and did not appear to
be acting on behalf of any landowner. MnDOT staff provided the reporter access to appraisals
that had been presented in a commissioner’s hearing held pursuant to Minn. Stat. § 117.085, but
did not provide access to appraisals which had not been used in the proceedings or otherwise
shared with the property owners. The reporter then sought the opinion of the Commissioner of
Administration pursuant to Minn. Stat. § 13.072 (Supp. 2003) as to the appropriate classification
of the appraisal data withheld by MnDOT. On February 5, 2004, the Commissioner rendered an
opinion to the effect that all MnDOT appraisals pertaining to a parcel of property become public
as soon as any appraisal data is provided to the property owner or presented to the court or
commissioners in an eminent domain proceeding. Dept. of Admin, Adv. Op. 04-005. Based
upon these facts you ask, “If a condemning authority possesses multiple appraisals of a piece of
property that is in the process of being condemned and if the condemning authority shares one or
more of the appraisals with the landowner, what is the status of the remaining appraisals during
the pendency of the condemnation process?”
Carol Molnau
April 13, 2004
Page 2




                                       LAW AND ANALYSIS

1.     Generally

       Minn. Stat. § 13.44, subd. 3(a) (2002) provides:

              Subd. 3. Real property; appraisal data. (a) Confidential or protected
       nonpublic data. Estimated or appraised values of individual parcels of real
       property which are made by personnel of the state, its agencies and departments,
       or a political subdivision or by independent appraisers acting for the state, its
       agencies and departments, or a political subdivision for the purpose of selling or
       acquiring land through purchase or condemnation are classified as confidential
       data on individuals or protected nonpublic data.1

(Emphasis added.)

        Minn. Stat. § 13.44, subd. 3(b) (Supp. 2003), however, provides certain exceptions to the
protections offered by paragraph (a):

                 (b)    Public data. The data made confidential or protected nonpublic
                 by the provisions of paragraph (a) shall become public upon the
                 occurrence of any of the following:
                 (1)    the negotiating parties exchange appraisals
                 (2)    the data are submitted to a court appointed condemnation commissioner;
                 (3)    the data are presented in court in condemnation proceedings;
                 (4)    the negotiating parties enter into an agreement for the purchase and
                        sale of the property; or
                 (5)    the data are submitted to the owner under section 117.036.




1
  This opinion focuses solely on the provisions of Minn. Stat. § 13.44, subd. 3. It does not
attempt to analyze what Rules of Civil Procedure, if any, may impact the status of the appraisals
during a condemnation proceeding.
Carol Molnau
April 13, 2004
Page 3



        First, as noted by Commissioner Brian Lamb, the language in Section 13.44, subd. 3 can
easily be interpreted in more than one way. First, it can be read in the manner read by the
Commissioner where all appraisals become public when any of the triggering events in
Section 13.44, subd. 3(b) takes place with respect to any one appraisal. Alternatively, it can be
interpreted to mean that only the appraisal that triggers one of the exceptions of Section 13.44,
subd. 3(b) becomes public when the triggering event occurs.

2.     Legislative History

        We have attempted to locate the legislative history of Section 13.44, subd. 3 to shed some
light on the legislature’s intent in enacting the law. Unfortunately, we were unable to locate any
information relative to the enactment of the law. We were able to locate some legislative
history, however, with respect to the amendment enacted in 2003 which added clause (5) to
Section 13.44, subd. 3(b).

        During the Senate Judiciary Committee hearing on April 1, 2003, the amendment adding
clause (5) was discussed. The amendment also proposed enactment of Minn. Stat. § 117.036,
which generally requires public authorities to obtain “at least one appraisal” for any property
proposed to be acquired through condemnation. Minn. Stat. § 117.036, subd. 2 (Supp. 2003).
That section further requires the public authority to provide the property owner with a copy of
“the appraisal.” The author of the Senate bill, Senator Don Betzold stated that, under the then-
current law, the Minnesota Department of Transportation was unable to provide property owners
with copies of appraisals because they were considered confidential data. The purpose of the bill
was to enable public authorities to share appraisal data with property owners so they could
understand the basis of the offer and to hopefully reach an agreement with the acquiring
authority without having to resort to litigation. A bill amending Section 13.44, subd. 3(b)(5) and
adopting section 117.036 was ultimately enacted by the legislature.

3.     Minn. Stat. § 13.44, subd. 3(b)(2), (3), and (5)

        As noted above, clause (5), as well as clauses (2) and (3), refers to the disclosure of
“data” when “the data” are “submitted” or “presented” to specified persons or in specified
proceedings. Because the exceptions in these clauses are for data submitted or presented only in
certain, specific ways, it appears most reasonable to interpret these clauses to permit public
disclosure of only the data that are so “submitted” or “presented”. As a result, any data which is
not submitted to a court appointed condemnation commissioner, not presented in court, and not
submitted to the landowner pursuant to section 117.036 would not become public data.2

2
  Clause (5) refers only to “the data” … submitted to the owners under section 117.036. That
section states, in pertinent part:
(Footnote Continued on Next Page)
Carol Molnau
April 13, 2004
Page 4



4.     Minn. Stat. § 13.44, subd. 3(b)(1) and (4)

        Clause (1) states that confidential appraisal data becomes public when “negotiating
parties exchange appraisals.” Clause (4) provides that such data becomes public when “the
negotiating parties enter into an agreement for the purchase or sale of the property.” These
clauses do not contain the limiting reference to “the data” contained in clauses (2), (3) and (5).
Thus, it appears that all government appraisals become public if one is shared with the owner in
an exchange of appraisals or if the parties enter into an agreement for the purchase and sale of
the property.
                                          CONCLUSION

        We agree with the Commissioner of Administration that all appraisal data deemed
confidential or protected nonpublic under the provisions of section 13.44, subd. 3(a) becomes
public if one of the exceptions set forth in section 13.44, subd. 3(b)(1) or (4) applies to any one
appraisal.




(Footnote Continued from Previous Page)
       Before commencing an eminent domain proceeding under this chapter, the
       acquiring authority must obtain at least one appraisal for the property proposed to
       be acquired. In making the appraisal, the appraiser must confer with one or more
       of the owners of the property, if reasonably possible. At least 20 days before
       presenting a petition under section 117.055, the acquiring authority must provide
       the owner with a copy of the appraisal and inform the owner of the owner’s right
       to obtain an appraisal under this section.

Minn. Stat. § 117.036, subd. 2(a) (Supp. 2003). As noted, the acquiring authority must obtain
“at least one appraisal” and provide a copy of “the appraisal” to the owner. In a case where an
acquiring authority obtains more than one appraisal, the statute does not state that only one
appraisal must be provided to the landowner. Indeed, the statute is premised on the notion that
sharing information before having to litigate a case will hopefully result in a negotiated purchase
rather than a condemnation proceeding. Consequently, if more than one appraisal has been
obtained by the acquiring authority before providing an appraisal to the owner as required by this
section, the apparent legislative intent indicates that all of those appraisals should be provided to
the landowner pursuant to section 117.036, subd. 2.
Carol Molnau
April 13, 2004
Page 5



        It is our further opinion, however, that a property appraisal classified as confidential or
protected nonpublic by Minn. Stat. § 13.44, subd. 3(a) does not become public under
section 13.44, subd. 3(b)(2), (3), or (5) unless that particular appraisal is submitted to a
condemnation commissioner; is presented in court in a condemnation proceeding; or is submitted
to a landowner pursuant to Minn. Stat. § 117.036.

                                                 Very truly yours,

                                                 MIKE HATCH
                                                 Attorney General
                                                 State of Minnesota



                                                 KENNETH E. RASCHKE, JR
                                                 Assistant Attorney General

                                                 (651) 297-1141 (Voice)
                                                 (651) 297-1235 (Fax)


AG: #1199533-v1